                                                    THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 6
 7   UNITED STATES OF AMERICA,                      )   No. CR18-180RAJ
                                                    )
 8                    Plaintiff,                    )   ORDER GRANTING EMERGENCY
                                                    )   MOTION FOR HEARING AND
 9          vs.                                     )   TRANSPORTATION OF DEFENDANT
                                                    )   TO THE WESTERN DISTRICT OF
10   PAUL CARTIER,                                  )   WASHINGTON
                                                    )
11                    Defendant.                    )
                                                    )
12
             THE COURT has considered Defendant Paul Cartier’s emergency motion for a
13
     hearing and for transportation to the Western District of Washington, along with all the
14
     records and files in this case,
15
             IT IS NOW ORDERED that Defendant Cartier’s Motion (Dkt. #40) is granted.
16
     The hearing on the Government’s unopposed motion to dismiss this case is scheduled
17
     for June 13, 2019, at 2:00 P.M.
18
             Furthermore, IT IS ORDERED that the United States Marshals Service shall
19
     arrange for Mr. Cartier’s transportation to the Western District of Washington in advance
20
     of the hearing.
21
             DATED this 5th day of June, 2019.
22
23
24
                                                         A
                                                         The Honorable Richard A. Jones
25                                                       United States District Judge

26

                                                                   FEDERAL PUBLIC DEFENDER
      ORDER FOR TRANSPORTATION TO THE
                                                                      1601 Fifth Avenue, Suite 700
      WESTERN DISTRICT OF WASHINGTON
                                                                        Seattle, Washington 98101
      (United States v. Cartier; CR18-180RAJ) - 1
                                                                                   (206) 553-1100
